The suit is to recover on bonds issued by defendant in Germany in 1927, with part of the issue sold in Holland and alternatively payable at banks in the latter country. Plaintiff purchased the bonds after maturity and presented them for payment at one of the designated banks in Holland, where payment was refused — no provision having been made for payment there. The principal defense was that since the bonds were issued statutes enacted in Germany, called the Devisen Laws, prevented the transmission of currency or foreign exchange from Germany to any foreign country to meet obligations of this nature; and, therefore, it was impossible for defendant to perform by remitting any money to banks in Holland, though it was willing to pay in “ blocked marks ” if the bonds were presented in Germany. The primary questions are in respect to the extraterritorial effect of the Devisen Laws; whether the law of the place where the contract was made or the law where performance or payment is designated shall control; and whether the public policy or law of the forum shall be operative in determining the matter of right and justice between the parties. Other questions raised on the appeal need not be noted. Order striking out defendant’s answer and granting summary judgment and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements, on the authority of Zurich Gen. Ins. Co. v. Bethlehem Steel Co. (279 N. Y. 495); Anglo-Continentale Treuhand, A. G., v. St. Louis S. W. R. Co. (81 F. [2d] 11; certiorari denied, 298 U. S, 655), and Central Hanover Bank & T. Co. v. Siemens & Halske G. (15 F. Supp. 927; affd. on opinion below, 84 F. [2d] 993; certiorari denied, 299 U. S. 585). Present — Hagarty, Carswell, Davis, Adel and Close, JJ. [169 Mise. 445.]